The opinion of the court was delivered, by
Agnew, J.
If we pay any regard to our oft-repeated decisions, there is no ground for reversal in this case.
The declarations of a parent may admit the filial devotion and real worth of his child; and the profit he derives from her services. They may reach farther and disclose his own sense of obligation, and his settled purpose to compensate. But all this *536is insufficient to raise a promise. The services of a daughter, standing in the relation of Mrs. Leidig to her father, are the results of the relation, not the fruits of a contract. Without a contract expressly made for wages, proven by clear, distinct, and satisfactory evidence, there cannot be a recovery. This has been so often said, it is needless to fortify it by referring to authority.
The judgment is affirmed.